Beck, P. J.
This was a petition for mandamus against a coun-
ty treasurer, to compel the latter to pay the witness fees of nonresident witnesses for the State. A mandamus nisi was issued; but upon the hearing the judge refused to make the rule absolute, upon the ground that the subpoenas had not been signed by the solicitor-general of the circuit before the issuance of the same.
The ruling stated in the headnote is taken from the decision in the case of Harris v. Early County, 96 Ga. 186 (22 S. E. 704), and controls the case here adversely to the contentions of the plaintiff in error. We have been asked to review and reverse that decision, but we decline to do so. It seems to have made a proper application of the statute upon which it was based. And moreover, the decision has been the rule upon questions like that presented here for more.than twenty-five years. The legislature has power to change the rule, but has permitted it to stand, thereby fixing the policy of the State upon the question here involved.

Judgment affirmed on the main hill of exceptions. Cross-hill dismissed.

All the Justices concur, except Fish, C. J., absent because of sickness.